DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
2	The cancelation of claim 24 is acknowledged. Pending claims are 17-23 and 25-36.
Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which these claims depend, or for failing to include all the limitations of the claim upon which these claims depend.  Claims 22 and 23 recite the limitation “at least one alkaline agent is chosen from mineral and /or organic alkaline agents”. Claims 22 and 23 fail to further limit the at least one alkaline agent as a subject matter of claim 17 upon which these claims depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20-23, 25-26, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepgens et al. (US 2016/0279036 A1).
Schoepgens et al. (US’ 036 A1) teaches a coloring composition comprising mixing two preparations (A) and (B) packaged separately and before use to form an application mixture and applying the mixture from a disperser in the form of a foam, wherein the preparation (A) include at least one oxidation dye precursor and at least one alkali metal salt (alkalizing agent) and the preparation (B) comprises at least one oxidizing agent (see page 1, paragraph, 0011), wherein the coloring composition further comprises thickeners include scleroglucan gum as claimed in claim 17 (see page 9, paragraph, 0136), wherein oxidation dyes include p-phenylenediane (para-phenelenediane) and couplers include meta-aminophenol as claimed in claims 20-21 (see 2, paragraph, 0033 and page 4, paragraph, 0062), alkalizing agents include monoethanolamine as claimed in claims 22-23 and 25 (see page 7, paragraph, 0097), surfactants in the amounts of 5 to 40% which is overlapped with the claimed percentage range as claimed in claim 26 (see page 8, paragraphs, 0115 and 0121), wherein the oxidizing composition (B) comprises hydrogen peroxide as claimed in claim 33 (see page 7, paragraph, 0103) and wherein the pressure vessel comprises a propellant as claimed in claim 34 (see page 10, paragraph, 0157). Schoepgens et al. (US’ 036 A1) also teaches a method for coloring keratin fibers as claimed in claim 36 (see claims 10-11).  
The instant claims differ from the teaching of Schoepgens et al. (US’ 036 A1) by reciting a dyeing composition that stables for at least two months at 25 OC.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to formulate and to prepare a dyeing composition that stable for at two months and to arrive at the claimed invention based on the teaching of Schoepgens et al. (US’ 036 A1) that clearly teach and disclose a mixture of dyeing compositions that comprise all the claimed dyeing ingredients, and, thus, the person of the ordinary skill in the art would expect such a dyeing composition to have property similar to those claimed including the stability property as claimed, absent unexpected results.
6	Claims 18-19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepgens et al. (US 2016/0279036 A1) in view of DeGeorge et al. (US 2010/0192969 A1).
	The disclosure of Schoepgens et al. (US’ 036 A1) as described above, does not teach or disclose the amount of scleroglucan gum in the dyeing composition as claimed in claims 18 and 19.
However, Schoepgens et al. (US 2016/0279036 A1) teaches that scleroglucan gum is one of the suitable thickeners in the coloring composition (see page 9, paragraph, 0136).
DeGeorge et al. (US’ 969 A1) in analogous art of hair coloring formulation, teaches a hair coloring composition comprising scleroglucan gum in the amounts of 0.8% as claimed in claims 18 and 19 (see page 11, Example 1). DeGeorge et al. (US’ 969 A1) also teaches a developers (oxidizing composition) comprising rheology modifiers include scleroglucan gum  (see page 7, paragraph, 0116) in the amount of 0.05 to 10% that covered the claimed amount as claimed in claim 32 (see page 8, paragraph, 0143)
Therefore, in view of the teaching of DeGeorge et al. (US’ 969 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the coloring composition of Schoepgens et al. (US’ 036 A1) by incorporating scleroglucan gum in the amounts as taught by DeGeorge et al. (US’ 969 A1) to arrive at the claimed invention. Such a modification would have been obvious because Schoepgens et al. (US’ 036 A1) refers to the scleroglucan gum as one of the suitable thickener that be used in the dyeing composition, thus, the person of the ordinary skill in the art would be motivated to modify the coloring composition Schoepgens et al. (US’ 036 A1) by optimizing the amounts of scleroglucan gum in the dyeing composition in order to get the maximum effective amounts of scleroglucan gum as a thickener and would expect such a dyeing composition to have similar property to those claimed, absent unexpected results.    
7	Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepgens et al. (US 2016/0279036 A1) in view of Cottard et al. (US 2004/0172771 A1).
	The disclosure of Schoepgens et al. (US’ 036 A1) as described above, do not teach the cationic polymers of the claimed formulae.
Cottard et al. (US’ 771 A1) in other analogous art of hair coloring formulation, teaches  multi-compartment dyeing devices for the oxidation dyeing of keratin fibers comprising a hair dyeing composition comprising associative polymers in the amount of 0.05 to 10% as claimed in claims 27-28 (see page 12, paragraphs, 0276-0277) and cationic polymers having formulae as claimed in claims 29-31 (see pages 18-19, formulae (XVI), (XVII), (XVIII) and (XIX)), wherein the dyeing composition also comprises hydrogen peroxide as claimed in claim 33 (see claim 92). 
Therefore, in view of the teaching of Cottard et al. (US’ 771 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the coloring composition of Schoepgens et al. (US’ 036 A1) by incorporating the cationic polymers as taught by Cottard et al. (US’ 771 A1) to arrive at the claimed invention. Such a modification would have been obvious because Schoepgens et al. (US’ 036 A1) as a primary reference teaches a dyeing composition comprising cationic polymers (see 10, paragraph, 0152), and, thus, the person of the ordinary skill in the art would expect that the use of the cationic polymers as taught by Cottard et al. (US’ 771 A1) would be similarly useful and applicable to the analogous composition taught by Schoepgens et al. (US’ 036 A1), absent unexpected results.
8	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Schoepgens et al. (US 2016/0279036 A1) in view of Miller (2012/0076930 A1).
  The instant claims differ from the teaching of Schoepgens et al. (US’ 036 A1) by reciting a propellant gas in a volume defined between a wall of the container and the flexible pouches.
 Miller (US’ 930 A1) in analogous art of hair coloring formulation (see page, 4, paragraph, 0051) teaches aerosol spray system comprising dispensed composition with a pressurized propellant, wherein the pressurized propellant is located within a space between the exterior of said flexible chambers (pouches) and the interior of the fixed container as claimed in claim 35 (see claim 4).
Therefore, in view of the teaching of the reference of Miller (US’ 930 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the coloring composition of Schoepgens et al. (US’ 036 A1) by utilizing a pressurized container with a propellant as taught by Miller (US’ 930 A1) to arrive at the claimed invention. Such a modification would have been obvious because the person of the ordinary skill in the art would expect that the colorant composition may be dispensed after mixing with a propellant from a pressurized container in the form of aerosol spray or aerosol foam, and, thus would expect such a colorant composition to have similar property to those claimed, absent unexpected results.  
Response to the Applicant’s Arguments
9	Applicant's arguments filed on 07/22/2022 have been fully considered but they are not persuasive. 
With respect to the rejection of the claims under 103 as being unpatentable over Schoepgens et al. (US’ 036 A1), the applicant argued that the final action has not considered that compositions of Schoepgens include an essential ingredient of an alkali salt of fatty acid, which the presently claimed invention does not have. Applicant also argued that Schoepgens disclose alkanolamines only in addition to the essential alkali metal salt of at least one fatty acid. Further, the applicant submits that one of the skill in the art would not be motivated to modify Schoepgens to remove the essential component of the preparation (A) of an alkali metal salt of a fatty acid and then combine that modified composition with the other references cited by the examiner to arrive at the presently claimed invention. 
The examiner respectfully, disagrees with the above arguments because the instant claims do not exclude the presence of alkali salts of fatty acids in the claimed invention. Also the open language of the claimed compositions “comprising” allows any alkalizing agent to be included beside the ones that recited in the claimed compositions. Furthermore, the prior art reference of Schoepgens et al. (US’ 036 A1) clearly teaches and discloses that the preparation (A) is alkaline and preferably at least one alkanolamine is used as an alkalizing agent in this case (see page 7, paragraphs, 0095-0096). 
Therefore, nothing unobvious is seen in applying a prior art reference that teaches different alkalizing agents that some of them are recited in the claimed composition, since
the claimed composition does not exclude any one of these alkalizing agents taught by the closest prior art reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761